BILLINGS, Presiding Judge.
Defendant Raymond “Spike” Lindsey was jury-tried and convicted of second degree assault [§ 565.060, RSMo 1978] on an officer of the Missouri State Highway Patrol and sentenced to a five-year prison term. We affirm.
The sufficiency of the evidence to support the jury’s determination of defendant’s guilt is not questioned and a brief statement of facts will suffice.
On the night of December 14, 1979, Sergeant Bill Little of the Missouri State Highway Patrol, two other members of the Patrol, the sheriff of Carter County and a deputy sheriff went to the defendant’s residence for the purpose of arresting him for another offense. The contingent of officers drove to the rural home in three marked highway patrol vehicles. When they arrived, they saw the defendant emerge from a wooded area and walk toward the car Sergeant Little was driving. Defendant was carrying a shotgun and a flashlight. Little was not in uniform but got out of his car and called out twice to the defendant that he was a police officer. The defendant dropped the flashlight, cocked and aimed the shotgun at Little and said “Things are not going my way, I’m going to shoot.” The officer grabbed and deflected the shotgun as it fired, the shot barely missing his head. As Little was holding the defendant with one arm and the shotgun with his other hand, the defendant attempted to draw a pistol from a belt holster. The other officers joined the fracas and subdued and handcuffed the defendant. Miranda warnings were given the defendant. En route to Van Burén the defendant stated that if things did not go his way someone was going to be killed or “wasted.” At the sheriff’s office, the Miranda warnings were repeated. When defendant was asked what he had intended to do with the shotgun, he told the officers “I was gonna waste you, if things didn’t go my way.”
Defendant sought to suppress his statements, contending they were involuntarily given. Following an evidentiary hearing, the trial court found the statements were voluntarily given and at trial the statements were received in evidence.
Defendant contends that because of a head injury he had received in an automobile collision earlier in the day and three drinks of whiskey he had consumed after the collision, coupled with the manner and method of the officers’ arrival and the struggle which ensued, his statements were involuntary. We find no merit in this contention.
The statements at the scene of the arrest and en route to Van Burén were volunteered by the defendant and do not offend Miranda. State v. Olds, 569 S.W.2d 745 (Mo.banc 1978); State v. Garrett, 595 S.W.2d 422 (Mo.App.1980). Defendant had been given the Miranda warnings twice before his statement in the sheriff’s office. There was no evidence the defendant was intoxicated from the three drinks. Nevertheless, intoxication does not render a statement involuntary unless it rises to the level of mania. State v. Gullett, 606 S.W.2d 796 (Mo.App.1980). Furthermore, the defendant’s detailed testimony as to the events at the scene of his arrest clearly indicates to us that he was aware of and appreciated the nature and consequences of his statements, notwithstanding his alleged physical and mental condition. The point is denied.
Defendant’s points concerning the selection of the trial jury were not preserved by timely objections and are not for appellate review. State v. Robinson, 484 S.W.2d 186 (Mo.1972); Thompson v. State, 569 S.W.2d 380 (Mo.App.1978).
Defendant’s remaining points have been reviewed and we find no error calling for reversal.
The judgment is affirmed.
MAUS, C. J., TITUS and FLANIGAN, JJ., concur.